Laughlin, J. (dissenting):
I am of opinion that service on a foreign corporation without the State must be made in the manner prescribed by section 229 of the Civil Practice Act for service upon such a corporation within the State. The Legislature has expressly prescribed only the method for service within the State, and since there is a material difference between the manner in which domestic and foreign corporations may be served within the State (Civ. Prac. Act, §§ 228, 229), I know of no principle upon which it may be said that service upon, a foreign corporation without the State may be made, not as required for service upon a foreign corporation within the State, but for service upon a domestic corporation. That the practice is to serve a foreign corporation without the State in the manner required for service upon such a corporation within the State is indicated by the fact that the order expressly requires that the service be made upon the defendant without the State in the manner prescribed in said section 229; and it was not shown that it was so made. That service, when made without the State, is to be made in the same manner as if made within the State is indicated by the provisions of section 235 of the Civil Practice Act, which relate to service of the summons in certain specified actions without the State and without an order of the court, and provides that such service shall be made in the same *573manner as if it were made within the State, with the exception that a copy of the complaint shall be annexed to and served with the summons. Section 232 of the Civil Practice Act authorizes an order for the service of the summons by publication, and section 233 thereof provides that in all cases where service by publication is ordered, service may be made by delivery of a copy of the summons and complaint and of any accompanying notice required by the rules, to the defendant personally without the State; but that section does not prescribe what shall be deemed delivery to the defendant personally, and to ascertain that, I think recourse may be had to the preceding sections of the Civil Practice Act, relating to what is deemed personal service upon individuals and domestic and foreign corporations within the State and also to the provisions of section 235; and on a consideration thereof, I think it is intended that service, when made without the State, shall be made in the same manner as it would be required to be made on the particular defendant within the State.
I, therefore, dissent and vote for a reversal of the order and for granting the motion to vacate the warrant of attachment.
Order affirmed, with ten dollars costs and disbursements.